DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
It is recommended to amend “a substantial portion” (line 6) to read “a substantial portion of the tool”; however, in light of the U.S.C. 112(b) issues below, a review of claim terminology in general is suggested;
“Portion the tool holder” (line 9) should be “portion of the tool holder”;
“And the tool holder” (line 11) should be “the tool holder,” and there should be a semicolon separating “the front surface” (line 10) and “the tool holder” (line 11).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites “a substantial portion consisting of many times the small bottom portion of the tool” (line 6-7).  It is unclear what “many times the small bottom portion of the tool” may be taken to mean and contemplated that it may support unintended interpretations, perhaps, for example, a portion comprising a plurality of surfaces of similar geometry to the small bottom portion.  Claims 2-5 are rejected as dependent on a rejected base claim.  For further examination, recitations of contact between the tool holder and portions of the tool will be interpreted in terms of surface area contact.
Claim 1 recites the limitation "the smaller bottom portion of the tool holder" in line 9 and “the small bottom portion of the front portion of the tool holder” in line 11-12.  There is insufficient antecedent basis for these limitations in the claim.  Claims 2-5 are rejected as dependent on a rejected base claim.  A review of general claim terminology is suggested.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least” (line 10), and the claim also recites “1° to 10°” (line 10) which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 2-5 are rejected as dependent on a rejected base claim.  For further examination, the range will be interpreted as “as least 1°”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doppstadt (DE 3,545,708) (‘708).
Regarding claim 1, ‘708 discloses a tool for grinders and mulchers arranged in a tool holder for a tool holder rotor rotatable about the axis of the rotor; the tool being housed in a single seat (42) of the tool holder arranged on the tool holder rotor (Col. 1, lines 40-42; machine translated through Patentscope WIPO IP portal); the single seat being formed by a front portion (54, 56) of the tool holder provided in a cutting direction and a rear portion (bulk extending from 36 to 62) of the tool holder onto which the tool is fixed; the front portion of the tool holder contacting only a small surface area of a bottom portion of the tool whereas the rear portion of the tool holder contacts a substantial surface area of the tool consisting of many times the small surface area of the small bottom portion of the tool contacted by the tool holder; with a single mechanism (48) allowing easy removal of the tool from the tool holder; the tool having a body (30) which has a front surface (66) in a rotation direction of the rotor contacted only by the front portion of the tool holder, and a rear surface (64, extending to the bottom of the tool in recess 42) opposite the front surface, wherein the rear surface is inclined at least 1° with respect to the front surface and the tool is fitted and supported between the front portion of the tool holder in the cutting direction of the single seat and the rear portion of the tool holder of the seat; and a clearance exists between the tool and a bottom (surface 58) of the single seat.
Regarding claim 5, ‘708 further discloses that the single mechanism is a bolt (48) through an upper part of the rear portion (bulk extending from 36 to 62) of the tool holder.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Doppstadt (‘708) as applied to claim 1 above, and further in view of Doppstadt (U.S. 2013/0112792) (‘792).
Regarding claim 2, ‘708 discloses the elements of claim 1 as described above, but does not disclose a rear tool surface with a recess.
‘792 discloses a tool for comminuting wherein a rear surface of the tool has a recess (Fig. 1a, 100; Fig. 2e, 200) and this recess comprises an upper part (Fig. 1a, 5/1; Fig. 2e, 15/1) and a lower part (Fig. 1a, 4/1; Fig. 2e, 16/1) inclined 10°-90° from the upper part in the direction of the front surface of the tool.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tool of ‘708 to include a recess of the described structure as taught by ‘792.  Doing so would provide a “connection that offers an excellent self-centering” (‘792; [0052], lines 12-13).
Regarding claim 4, ‘708 discloses the elements of claim 1 as described above, but does not disclose a rear tool surface with a recess.
‘792 teaches a tool for comminuting wherein a rear surface of the tool has a recess (Fig. 1a, 100; Fig. 2e, 200) and this recess is formed by a first upper part (Fig. 1a, 5/1; Fig. 2e, 15/1) substantially parallel to the rear surface of the tool and a second lower part (Fig. 1a, 4/1; Fig. 2e, 16/1) which is inclined 10° to 90° from the first upper part in the direction of the front face of the tool.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tool of ‘708 to include a recess of the described structure as taught by ‘792.  Doing so would provide a “connection that offers an excellent self-centering” (‘792; [0052], lines 12-13).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the U.S.C. 112 issues described above.

Response to Arguments
Applicant's arguments filed April 29, 2021 regarding the inclination of the rear surface of the tool of ‘708 have been fully considered but they are not persuasive. While the entire rear surface of ‘708 is not inclined with respect to the front surface, a substantial lower portion of the rear surface extending into the recess of the tool holder is, and therefore the rear surface of the tool may be considered inclined with respect to the front surface.
Applicant's arguments filed April 29, 2021 regarding the front and rear support surfaces between the tool and the tool holder have been fully considered.  Regarding claim 1, as recited, “contacting only a small bottom portion of the tool” (line 5) may be reasonably interpreted to include contacting other parts (such as the clamping element 68 of ‘708), so long as the only part of the tool that is contacted is the small bottom portion.  Similarly, “contacted only by the smaller bottom portion of the tool holder” (line 9) may be reasonably interpreted to include contact with other parts (such as the clamping element 68 of ‘708), so long as the only part of the tool holder that is contacted is the smaller bottom portion.  This issue is overcome by the recitation of exclusive support in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671